                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
LOIDA HAYSBERT as PERSONAL                       ║
REPRESENTATIVE OF THE ESTATE OF ║
RUBEN SANTANA AND AS HIS HEIR,                   ║   1:14-cv-00040
                                                 ║
                        Plaintiff,               ║
                                                 ║
        v.                                       ║
                                                 ║
GOVERNMENT OF THE VIRGIN ISLANDS║
THROUGH THE BUREAU OF                            ║
CORRECTIONS, JULIUS WILSON AS                    ║
DIRECTOR OF THE GOLDEN GROVE                     ║
CORRECTIONAL FACILITY AND HIS                    ║
SUCCESSORS INCLUDING RICK                        ║
MULLGRAV, AND OTHERS BOTH AS                     ║
THE DIRECTOR AND INDIVIDUALLY, ║
IRA PHILLIPS, KEITH FRANCOIS AND ║
BASIL RICHARDS, MS. PROSPER,                     ║
COLEEN HERBERT AND THEIR                         ║
SUCCESSORS AS WARDENS OF THE                     ║
GOLDEN GROVE ADULT                               ║
CORRRECTIONAL FACILITY,                          ║
GOVERNMENT OF THE VIRGIN ISLANDS║
THROUGH JUAN F. LUIS HOSPITAL, DR. ║
JONG H. PARK AND INDIVIDUALLY, XYZ ║
HEALTH CARE PROVIDERS OF THE                     ║
PLAINTIFF, DR. LINDA C. CALLWOOD, ║
AS MEDICAL DIRECTOR OF THE VIRGIN ║
ISLANDS BUREAU OF CORRECTIONS                    ║
AND INDIVIDUALLY, JACK AND JUDY ║
DOES,                                            ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║


TO:     Lee J. Rohn, Esq.
        Raymond T. James, Esq.
        Royette V. Russell, Esq.
Haysbert v. Government of the Virgin Islands
1:14-cv-00040
Order Denying Motion to Stay Discovery Order
Page 2


                  ORDER DENYING MOTION TO STAY DISCOVERY ORDER

       THIS MATTER is before the Court upon Plaintiff’s Motion To Stay Discovery Order

(ECF No. 203). Plaintiff filed said motion on April 9, 2019, and the time for filing a response

has expired. Having reviewed the motion and upon due consideration thereof, the Court

will deny the motion.

DISCUSSION

       Plaintiff’s argument hinges on the premise that the undersigned Magistrate Judge

exceeded his jurisdiction in the Court’s January 30, 2019 Order (ECF No. 199) requiring

that Plaintiff exclude a medical malpractice claim from her Third Amended Complaint. Pl.’s

Mot. at 2-3. In turn, she contends, the Court must stay discovery pending resolution of her

Objection and Appeal of that order (ECF No. 201).

       A federal magistrate judge may hear and determine any non-dispositive pretrial

matter before the Court. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). Motions to

amend pleadings fall in this category. See Naranjo v. Midland Funding, LLC, 2017 U.S. Dist.

LEXIS 137005, *4 (“Motions to amend pleadings are non-dispositive.”). Without delving

too deep into the weeds of Plaintiff’s pending objection and appeal, the Court determines

that its previous order was non-dispositive and thus does not justify any amendment to the

current discovery schedule. Plaintiff certainly has the opportunity to file and serve timely

objections to any order issued by a magistrate judge on a non-dispositive pretrial motion—

as it has already done in this case—but such objections do not serve to automatically stay

implementation of discovery. See Blessey Marine Servs., Inc. v. Jeffboat, LLC, 2011 U.S. Dist.
Haysbert v. Government of the Virgin Islands
1:14-cv-00040
Order Denying Motion to Stay Discovery Order
Page 3


LEXIS 85415, at * 10 (E.D. La. Aug. 3, 2011) ("The idea that the filing of an objection

automatically stays a magistrate judge's discovery would essentially reduce the

magistrate's order to the status of a recommendation.") (citation and quotation marks

omitted).

       Plaintiff also contends that denying a stay of discovery will create irreparable harm

to Plaintiff, that Defendants would not be harmed by a stay and that the public interest

would best be served by a stay. The Court is not persuaded by these arguments, all of

which are centered on Plaintiff’s assertion that the scope of discovery is unclear given the

uncertainty as to whether the medical malpractice claim will be part of the lawsuit. As the

Court has already discussed, that claim is excluded, and the parties should proceed

knowing as much.

       Based upon the foregoing, it is now hereby ORDERED that Plaintiff’s Motion To Stay

Discovery Order (ECF No. 203) is DENIED.



                                                     ENTER:


Dated: May 15, 2019                            /s/ George W. Cannon, Jr.
                                                      GEORGE W. CANNON, JR.
                                                      MAGISTRATE JUDGE
